           Case 1:13-cv-00214-SM Document 64-7 Filed 04/12/19 Page 1 of 1




                                          Exhibit F


Late Payment Fees owed to the Conservation Law Foundation (“CLF”) as of April 12, 2019.
 Quarter                MSGP Data              Days since $100          Amount due to CLF
                        Submission Due Date    missed deadline          for missed payment
                                               payments were due to     deadlines (as per ¶ 18
                                               the SEP Recipient (as    of the Order)
                                               per ¶ 15 of the Order)

 Q1 2016 (Jan-Mar)      4/30/2016              1063                     $531,500.00

 Q2 2016 (Apr-Jun)      7/30/2016              972                      $486,000.00

 Q3 2016 (Jul-Sep)      10/30/2016             880                      $440,000.00

 Q4 2016 (Oct-Dec)      1/30/2017              788                      $394,000.00

 Q1 2017 (Jan-Mar)      4/30/2017              698                      $349,000.00

 Q2 2017 (Apr-Jun)      7/30/2017              607                      $303,500.00

 Q3 2017 (Jul-Sep)      10/30/2017             515                      $257,500.00

 Q4 2017 (Oct-Dec)      1/30/2018              423                      $211,500.00

 Q1 2018 (Jan-Mar)      4/30/2018              333                      $166,500.00

 Q2 2018 (Apr-Jun)      7/30/2018              242                      $121,000.00

 Q3 2018 (Jul-Sep)      10/30/2018             150                      $75,000.00

 Q4 2018 (Oct-Dec)      1/30/2019              58                       $29,000.00

 Total late payment fees due to CLF: $3,364,500.00
